TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00161-CR
                                       NO. 03-05-00162-CR
                                       NO. 03-05-00163-CR



                              Robert Anthony Wedmer, Appellant

                                                  v.

                                   The State of Texas, Appellee




FROM THE DISTRICT COURTS OF BELL COUNTY, 27TH & 264TH JUDICIAL DISTRICTS
    NOS. 56346, 56650 & 56651, HONORABLE RICK MORRIS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Robert Anthony Wedmer seeks to appeal from judgments of conviction for violating

a protective order. The trial court has certified, and the record confirms, that these are plea bargain

cases and Wedmer has no right of appeal. See Tex. R. App. P. 25.2(a)(2). The appeals are

dismissed. See id. rule 25.2(d).




                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Jurisdiction

Filed: April 19, 2005

Do Not Publish